Citation Nr: 9904286	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-40 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1974.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1996, the 
RO granted service connection for PTSD and evaluated the 
disability as 30 percent disabling.  The veteran has 
perfected an appeal of the assignment of the 30 percent 
rating.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an increased rating 
for PTSD currently evaluated as 30 percent disabling.  The 
veteran is not service-connected for any other mental 
disorders.  He was denied service connection for temporal 
lobe seizures previously.  

The Board notes that at the time of the most recent VA 
examination of the veteran conducted in August 1998, several 
mental disorders were diagnosed including Axis I diagnoses of 
PTSD, organic personality disorder (due to temporal lobe 
seizures), dysthymia and insomnia related to the PTSD.  An 
Axis II diagnoses of obsessive compulsive personality 
disorder was also included.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  




It was also noted on the examination that the veteran 
described symptoms of PTSD but then attributed his most 
bothersome symptom of "rage" to his temporal lobe seizures 
which did arise in the military but "certainly does not 
appear to have any relationship to his post traumatic 
stress."  The veteran described "significant impairment 
from these symptoms regarding his abilities to adequately 
interact with others and adequately deal with normal daily 
stress."  

The provisions of 38 C.F.R. 4.14 (1998) preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service connected evaluation.  
The Board finds a remand is required in order to determine 
the extent of the veteran's social and industrial impairment 
based solely on his service-connected PTSD.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet.App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet.App. 221 (l99l).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for PTSD pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD.  


After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of PTSD.  
The examination should be performed by 
the examiner who conducted the August 
1998 VA examination, if he is available.  
The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to solely to 
PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  

If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
exclusively affects occupational and 
social functioning.  

The examiner is asked to express an 
opinion as to which of the following 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to PTSD:  

(a) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(b) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(c) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(d) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(e) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  

(f) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment must be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included based solely on the 
veteran's PTSD.  

The examiner must be requested to express 
an opinion as to the impact PTSD alone 
has on the veteran's ability to obtain 
and maintain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD with 
consideration of both the old and new 
criteria for rating mental disorders and 
apply those criteria more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


